Citation Nr: 0839821	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-25 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for right eye vision 
loss and residuals of right eye removal related to jump 
accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in March 1999.  The veteran did not appeal.

2.  Since the March 1999 decision, evidence relating to an 
unestablished fact necessary to substantiate the claim for 
bilateral hearing loss and raising a reasonable possibility 
of substantiating the claim has been received.  

3.  The veteran's bilateral hearing loss was caused by in-
service noise exposure.

4.  The veteran's right eye vision loss, glaucoma, central 
retinal vein occlusion, and enucleation were not manifest in 
service and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The March 1999 RO decision denying service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for bilateral hearing loss based on new and material evidence 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for right eye vision 
loss and residuals of right eye removal related to jump 
accident are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

As the claim for service connection for bilateral hearing 
loss is granted, the duty to notify and assist has been met 
to the extent required.  Concerning the claim for service 
connection for the right eye, the duty to notify was 
satisfied through a November 2006 letter to the veteran that 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of the evidence required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA made exhaustive attempts to obtain 
service medical records.  It was determined that the veteran 
had fire-related service and that there were no records 
available.  VA and private medical records were obtained.  A 
VA examination is not necessary.  As discussed in more detail 
below, there is no evidence indicating that the veteran's 
current right eye disability may be associated with an event, 
injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4)(C).  VA has satisfied its assistance duties.

Bilateral hearing loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The RO denied service connection for bilateral hearing loss 
in March 1999.  The veteran was notified of this decision and 
of his appellate rights by letter dated March 30, 1999.  He 
did not appeal.  Thus, the rating decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

At the time of the March 1999 decision, there were no service 
medical records of record.  The veteran had claimed in May 
1998 that he had received treatment for hearing loss in 
service between 1951 and 1953 and that his current hearing 
loss began in service.  

St. Joseph's Hospital medical records from May 1957 indicate 
that the veteran had been seen in March 1957 with complaints 
of drainage from his right ear for three weeks and a history 
of drainage 5 years beforehand.  He stated that he had been 
wearing hearing aids for about three years.  Audiometer in 
1957 showed a 5-80 decibel loss on the right, and a 0-60 
decibel loss on the left.  He had a right mastoidectomy.

On VA evaluation in July 1998, the veteran reported being 
treated for a right ear infection in service.  He also 
reported a blow to his right ear and a subsequent concussion, 
and much loud noise exposure.  Pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
75
100
100
100
105+
LEFT
65
70
75
75
100

Speech recognition scores, using the Maryland CNC test, were 
48 percent in the right ear and 80 percent in the left ear.  
The assessment was severe to profound mixed hearing loss in 
the right ear, and moderately severe to profound primarily 
sensorineural hearing loss in the left ear.  A VA examiner in 
August 1998 diagnosed severe bilateral hearing loss, acoustic 
trauma related.

The RO denied service connection for hearing loss in March 
1999 because there was no evidence of complaints or treatment 
for hearing loss in service, no evidence of continuity of 
treatment from 1953 to the present, and no evidence of a 
nexus between he current hearing loss and military service.  

The veteran applied to reopen a claim in April 2006.  He has 
submitted a June 2002 letter from a previous co-worker 
(G.M.H.), who indicated that during the 1950s the veteran was 
restricted from some field job assignments because of a 
hearing problem.  This is new, as it corroborates that the 
veteran suffered from symptoms of hearing loss shortly after 
his separation from service.  Additional medical records 
provided since March 1999 show continued treatment for 
hearing loss.  The Board points out that the RO denied the 
claim in March 1999, in part, because there was no evidence 
of continuity of symptoms from 1953 to the present.  
Accordingly, the Board finds that the evidence received 
subsequent to March 1999 is new and material and serves to 
reopen the veteran's claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  

The veteran has reported that he had noise exposure and 
hearing loss during service, and he is found to be credible.  
Post-service treatment records indicate that he began wearing 
hearing aids in approximately 1954, and the evidence of 
record supports a finding of continuity of symptomatology.  A 
VA examiner also diagnosed the veteran as having bilateral 
hearing loss, acoustic trauma related.  Accordingly, the 
Board finds that the evidence supports a grant of service 
connection for bilateral hearing loss.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.102, 3.303.      

Right eye

The Board notes that the veteran's service medical records 
are not available.  In a case such as this, where service 
medical records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran asserts that his machine gun struck the right 
side of his head during a parachute jump in service.  His DD-
Form 214 shows that he was awarded a Parachutist Badge.    

The earliest eye treatment records which have been submitted 
are private medical records dated in 2000.  In July 2000, the 
veteran had stable neovascular glaucoma of his right eye.  In 
August 2001, he had bilateral glaucoma with increased 
intraocular pressures and no light perception in his right 
eye.  Central retinal vein occlusion was assessed.  In 
September 2001, the veteran had a sudden onset of pain and 
his right eye was red and tender to touch.  His lens was 
dense and there was edema.  Right eye enucleation was 
recommended.  By December 2001, his right eye had been 
enucleated.  

The veteran had indicated that he was struck in the right 
side of the head during service.  He has not reported any 
right eye symptomatology during service or any continuity of 
right eye symptomatology since service, and none is shown by 
the medical evidence.  Moreover, the veteran's glaucoma, 
central retinal vein occlusion, and enucleation were first 
manifest many years after service, with the first 
documentation in 2000 or later.  There is no competent 
medical evidence of record indicating that the veteran's 
current right eye disorder(s) had its onset during active 
service or is related to any in-service disease, injury, or 
event.  And the veteran's own assertion that his current eye 
disorder(s) was caused by his in-service injury is not 
competent medical evidence because a layperson cannot provide 
opinions that require medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).

In sum, the Board finds that service connection is not 
warranted for right eye vision loss and residuals of right 
eye removal.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for right eye vision loss and residuals of 
right eye removal related to jump accident is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


